Dear Mayor Matte:
You have requested the opinion of this office on the following issue:
      May surplus funds in the Morgan City City Court's Operations and Maintenance Fund be declared surplus by the judge and transferred to the City General Fund for the purpose of making capital improvements for the City Court?
Relevant statutes do not provide authority for such a transfer and subsequent utilization by the City. La. R.S. 13:2005
provides as follows with regard to funds generated by the Morgan City City Court:
      The following disposition shall be made of the fines, forfeitures, costs and penalties imposed in criminal prosecutions by the city court of Morgan City: (1) all costs shall be used for the care and maintenance of prisoners; (2) one fourth of all fines, forfeitures, and penalties shall be paid into the city court and used for the operation and maintenance of the court; (3) three fourths of the fines, forfeitures, and penalties shall be paid into the general fund of the municipal corporation of Morgan City in cases where the prosecution is on behalf of the city for the violation of a municipal ordinance, and into the general fund of the parish of St. Mary in cases where the prosecution is on behalf of the state or parish for violation of a parochial or state law.
If this statute has been given effect, it appears that there would be an automatic accumulation of city court "fines, forfeitures, and penalties" to the City's General Fund, and the City may choose to appropriate these monies for capital improvements for the court. There is no authority for the court to dispose of revenues which it generates in any other manner.
I trust that this answers your inquiry. Please let us know if we may be of further assistance to you in this matter.
Yours very truly,
 RICHARD P. IEYOUB
Attorney General
By:  GLENN R. DUCOTE
Assistant Attorney General RPI/GRD/cla
Mayor Timothy Matte City of Morgan City Post Office Box 1218 Morgan City, LA 70381
Glenn R. Ducote Assistant Attorney General
Date Received:
Date Released: